E.A. Edmondson, as plaintiff in error, prosecutes this appeal from an order of the district court of Muskogee county, Okla., made on the 16th day of September, 1919, directing the county court of Muskogee county to appoint Oscar A. Wells as guardian of the person and estate of Harris Tucker, a minor, in the place and stead of E.A. Edmondson. This judgment was not superseded, and the county court of Muskogee county pursuant to said order appointed Oscar A. Wells as guardian of the Person and estate of said Harris Tucker, a minor, and said Oscar A. Wells duly qualified and proceeded to act as such guardian until said Harris Tucker arrived at his majority, which was on the 2nd day of January, 1922.
The defendant in error has filed a motion to dismiss the appeal for the reason that *Page 255 
the questions sought to be raised by this appeal have become moot.
In the case of Doctors' Oil Co. v. Adair et al., 83 Okla. 53,200 P. 858, this court said:
"Where an oil and gas lease by its terms expires while an action is pending for the cancellation thereof, and no practical relief can be gained by a decision, the case becomes moot, and will be regarded as abstract and hypothetical, and not necessary for decision, and will be dismissed."
See, also, State of Oklahoma v. Taylor et al., 82 Okla. 220,200 P. 149; Thomason, County Treasurer, v. Board of County Commissioners, 56 Okla. 79, 155 P. 881; Parrish v. School District No. 19, 68 Oklahoma, 171 P. 461; Killough v. Ft. Supply Tel. Co., 55 Okla. 198, 154 P. 1192.
The appeal is hereby dismissed.
HARRISON, C. J., and JOHNSON, KENNAMER, and NICHOLSON, JJ., concur.